By the Court :
1. Conceding that the grant , to Linares was a perfect grant, the lands in controversy are not within its limits.
*4682. That these lands are within the lines of the juridical possession delivered to Linares is of no import. Being without the exterior lines of the “Los Nogales Rancho,” the act of the officer delivering juridical possession was unauthorized and void.
3. The action was commenced within five years next after the issuance of the patent, and the Statute of Limitations, therefore, affords no defense even if we assume that when the action was commenced more than five years had elapsed after the official survey had become final by reason of its approval by the District Court of the United States in 1862.
It is proper to observe, however, that we have been unable to ascertain from the record at what time the action was in fact commenced. ' The amended complaint was filed in December, 1868. As to when the original complaint was filed, the record is silent.
Judgment and order affirmed.